NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                          BILLY BURTON, Petitioner.

                          No. 1 CA-CR 16-0339 PRPC
                               FILED 9-7-2017


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2009-113204-001
                     The Honorable Rosa Mroz, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Billy Burton, Florence
Petitioner



                        MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Acting Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.
                             STATE v. BURTON
                             Decision of the Court

C R U Z, Judge:

¶1             Billy Burton petitions for review of the summary dismissal of
his second post-conviction relief proceeding. We have considered the
petition for review and, for the reasons stated, grant review but deny relief.

¶2            A jury convicted Burton of burglary in the first degree, armed
robbery, and kidnapping, each a Class 2 dangerous felony. The superior
court sentenced him to three presumptive, concurrent 15.75-year prison
terms. This court affirmed the convictions and sentences on appeal. State
v. Burton, 1 CA-CR 09-0963, 2011 WL 2176457 (Ariz. App. May 24, 2011)
(mem. decision).

¶3             Burton filed a timely notice of post-conviction relief. After his
appointed counsel notified the superior court that counsel found no basis
for post-conviction relief, Burton filed a pro se petition alleging claims of
trial error and ineffective assistance of trial, appellate, and post-conviction
relief counsel. The superior court summarily dismissed the petition,
holding the claims of trial error were precluded and Burton failed to state a
colorable claim of ineffective assistance of counsel. This Court affirmed.
State v. Burton, 2 CA-CR 2014-0261-PR, 2014 WL 4363834 (Ariz. App. Sept.
3, 2014) (mem. decision).

¶4            Three years later, Burton filed a notice and petition for post-
conviction relief alleging, in part, claims of ineffective assistance of trial and
appellate counsel, significant change in the law, and prosecutorial
misconduct. The superior court summarily dismissed the proceeding,
holding Burton failed to state a claim that would entitle him to relief in a
successive post-conviction relief proceeding. This petition for review
followed.

¶5            On review, Burton reurges the claims raised below in his
petition for post-conviction relief. We review the summary dismissal of a
proceeding for post-conviction relief for an abuse of discretion. State v.
Bennett, 213 Ariz. 562, 566, ¶ 17, 146 P.3d 63, 67 (2006).

¶6           There was no error by the superior court in summarily
dismissing the proceeding for post-conviction relief. The superior court
issued a ruling that clearly identified, fully addressed, and correctly
resolved the claims raised by Burton. Further, the court did so in a
thorough, well-reasoned manner that will allow any future court to
understand the court’s ruling. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the superior court’s



                                        2
                            STATE v. BURTON
                            Decision of the Court

correct ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274, 866
P.2d 1358, 1360 (App. 1993). We therefore adopt the superior court’s ruling.

¶7            Accordingly, although we grant review, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3